PER CURIAM.
This was a suit in equity by the appellant, as complainant, against the Coast Cypress Lumber Company, a corporation, and W. C. Vereen, defendants. A decree was rendered “That the complainant's bill of complaint as against the defendant W. C. Vereen be, and the same is, hereby dismissed.” The appeal was taken *840from this decree. The record shows no disposition of the case as to ■the other defendant. An appeal does not lie until there has been a ■ final disposition of the case as to both defendants. The appeal is dismissed for want of jurisdiction. Hohorst v. Packet Co., 148 U. S. 262, 13 Sup. Ct. 590, 37 L. Ed. 443; Menge v. Warriner, 120 Fed. 816, 57 C. C. A. 432.
Dismissed.